Citation Nr: 9901198	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-44 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1984 to August 1985.


FINDINGS OF FACT

1.  There has been no competent medical evidence submitted 
which links the chronic lumbosacral strain, first identified 
on VA examination in September 1994, to the veteran military 
service, including the injuries he sustained in March 1985.

2.  There has been no competent medical evidence submitted 
which links the chronic cervical strain, first identified on 
VA examination in September 1994, to his military service, 
including the injuries he sustained in March 1985.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for a back disorder.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for a neck disorder.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 1998).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is [a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible. 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Establishing service connection generally requires (1) 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992); (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps, supra (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra); Heuer v. Brown, 7 Vet.App. 379 (1995); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997). 

The United States Court of Veterans Appeals (Court) has 
further held that a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  See Anderson 
v. Brown, 9 Vet. App. 542, 546 (1996); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).  Furthermore, a claim that is not 
well grounded must be denied.

The enlistment physical examination in April 1984 revealed no 
abnormalities of the back or neck.  In addition, there is 
only one documented episode of treatment for injury to the 
back and neck area, and this is noted by service medical 
records dated in March 1985.  These records reflect that the 
veteran complained of leg pain related to an accident in 
which he was struck by a van.  Although the veteran 
reportedly did not have any cervical spine complaints, X-rays 
were taken of the cervical spine and were interpreted to 
reveal negative findings.  The veteran was also issued a 
cervical collar/back board and left leg splint.  The 
following day, the veteran was noted to have no major 
complaints and general soreness, and he was to return to duty 
without limitations.  Thereafter, service medical records 
reflect complaints and treatment for unrelated problems 
without any notation of continuing complaints in the back or 
neck area.

At the veterans separation examination in July 1985, 
although the veteran noted his history of being hit by a 
military van while crossing a street in 1984, he did not pro-
vide a history of residual disability with respect to his 
back or neck, and there were no findings at that time 
associated with the back or neck.  In addition, there was a 
specific denial of a history of recurrent back pain.

A May 1991 private referral slip from Chiropractor S. to a 
referring attorney for the veteran reflects that the veteran 
had undergone a consultation at this time for problems with 
his neck and back due to previous injuries as shown on 
brief exam.  The claims file also contains copies of what 
are apparently appointment reminders for the veteran from 
Chiropractor S. referencing appointments for treatment in 
July 1991.

A report of contact, dated in February 1993, reflects a 
telephone conversation with the veteran in which the veteran 
indicated that he had filed a claim with the VA in July 1991 
to establish service connection for a back injury incurred 
during active duty.  The veteran further indicated that he 
had had medical treatment for this condition since his 
discharge from service in 1985.  A claim file in connection 
with this claim could not be located by the regional office 
(RO), and the veteran was requested to submit another formal 
claim.  The veteran did so in December 1993, and indicated 
that he had sustained neck and back pain as a result of the 
accident in service in 1985, and that he had received 
treatment for these complaints from Dr. S. in May and August 
1991. 

A private medical report from Chiropractor S., dated in 
December 1993, reflects that the veteran had been treated by 
this chiropractor from approximately May to December 1991 for 
an industrial injury which occurred at Toys R Us on August 9, 
1990.  It was further noted that the veteran had been treated 
for cervical myofascitis, cervical "hypolordosis," and 
thoraco-lumbar scoliosis.  Chiropractor S. also noted that 
the veteran reported that he had been released from the 
military after suffering injuries of a severe nature in 1985.  
The chiropractor indicated that the veteran had been released 
from his care on December 9, 1991, at a permanent and 
stationary level, and that the veteran would subsequently 
require occasional treatment for his condition.

At his VA spine examination in September 1994, the veteran 
reported a history of being hit by a van in the left hip on 
March 5, 1985.  Following the accident, he related that he 
experienced severe headaches, dizziness, myalgias, stiff 
neck, and low back pain.  He believed that he might have had 
X-rays taken at that time, but did not know anything about 
the results.  At that time, he had intermittent pain which 
had gradually increased in frequency and severity.  He 
further reported that he began to see a physician in May 
1991, and was informed that X-rays revealed that his neck was 
bent inward and that his spine was also out of normal 
alignment.  He reported that he currently had neck pain on a 
daily basis which lasted all day, and which improved somewhat 
at the end of the day when he would lie down.  He also 
reported that he had occasional dizziness associated with the 
neck pain.  

The veteran reported that he also experienced daily back pain 
which lasted most of the day.  Tylenol or massage would help 
decrease the pain and it would also be better when he would 
lie down.  At times, the low back pain would last throughout 
the night and into the next day.  He also reported 
intermittent shooting pains in the right leg over the 
previous week, and an increase in low back pain with 
prolonged sitting.  There was also occasional pain with 
walking on level ground.  Examination of the cervical spine 
revealed 50 degrees of flexion, 45 degrees of extension, 20 
degrees of right-side bending and 15 degrees of left-side 
bending, and rotation at 55 degrees bilaterally.  Lumbosacral 
examination revealed that the veteran wore a lumbosacral 
support brace.  He was able to flex 80 degrees, extend 22 
degrees, sidebend 15 degrees to the left and 10 degrees to 
the right, and rotate 15 degrees to the left and 10 degrees 
to the right.  Neurological examination was not indicated to 
reveal positive findings.  X-rays of the cervical and 
lumbosacral spine were not taken.  The diagnosis was chronic 
cervical and lumbosacral strain.


Analysis.  The evidence of record documents a current back 
disability and a current neck disability.  Thus, the first 
element of a well-grounded claim, current disability, is 
established.  See Caluza v. Brown, supra.  

After the veteran was hit by a van during service in March 
1985, he was apparently issued a neck collar and/or back 
board.  However, there were no complaints noted as to the 
cervical spine and there was no diagnosis as to any 
disability associated with either the back or neck.  
Moreover, there were no objective or clinical findings at 
that time associated with the veterans back or neck.  The 
service medical records do not indicate that the veteran had 
a chronic back disorder or a chronic neck disorder in 
service, or at the time of his separation medical examination 
in July 1985.  However, the veteran has provided lay evidence 
of back and neck symptoms which he experienced in service and 
thereafter.  Under the governing case law, a lay party is 
competent to establish facts perceptible to a lay party, such 
as an injury or symptoms.  Moreover, for purposes of 
determining whether the claim is well grounded, lay 
evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the second element of a well-grounded claim, 
i.e., in-service incurrence of a disease or injury, is 
established.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and the injury or disease in service.  As 
noted above, the only evidence advanced to support the 
existence of a chronic back or neck condition in service 
consists of the statements of the veteran several years after 
service.  See Caluza v. Brown, supra.  However, the Court has 
said that claimants unversed in medicine are not competent to 
make medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran has had no 
medical training, he is not able to establish that a 
chronic disease manifested itself as such in service and 
that he presently has the same condition.  Likewise, while he 
is able to establish that he experienced back and neck 
symptoms during service and that he has manifested continuity 
of symptomatology after discharge, medical evidence is 
required to relate the symptomatology to the chronic cervical 
and lumbosacral strain identified on VA examination in 
September 1994.  The veterans assertions are not competent 
to establish that the currently diagnosed chronic cervical 
and lumbosacral strain are related to symptoms he experienced 
in service; such lay assertions carry no weight.  See 
Espiritu v. Derwinski, supra.  The veterans assertions as to 
continuity of symptoms cannot establish the nexus element 
because the underlying disability or disabilities at issue 
(internal injury of the back and neck) are not subject to lay 
observation.  Savage v. Brown, supra.  As for the medical 
evidence of record, there is no medical evidence which 
relates the veterans current back disorder or neck disorder 
to service.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that a claim is plausible is required for the 
claim to be well grounded.  See Grottveit v. Brown, supra.

There is simply no competent medical evidence to show that 
the veterans current back disability or neck disability is 
related to service.  In fact, relevant medical evidence 
instead reflects that the veteran was involved in an 
industrial accident in 1990 which involved the neck and back.  
Although Chiropractor S. indicated in December 1993 that the 
veteran had informed him that he had been released from the 
military after suffering injuries of a severe nature in 
1985, it has been held that the simple transcription of 
statements of medical history, unenhanced by any medical 
comment by a party with medical expertise, does not rise to 
the level of competent medical evidence on causation.   See 
LeShore v. Brown, 8 Vet. App. 406 (1995).

As the Board finds that the appellant has not met the initial 
burden of submitting well-grounded claims as to entitlement 
to service connection for a back and neck disorder, the 
appeal must be denied.  No duty to assist the appellant in 
these claims has arisen.  The RO's adjudication of the claims 
does not constitute prejudicial error.  Grottveit, 5 Vet. 
App. at 93; Tirpak, 2 Vet. App. at 611; Sanchez v. Derwinski, 
2 Vet. App. 330, 333 (error is harmless if it does not change 
the resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claims are well grounded, it must be 
considered whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to respond and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, the Board does not 
find such prejudice because the appellant has not met the 
threshold obligation of submitting well-grounded claims.  
Meyer v. Brown, 9 Vet. App. 425 (1996).


ORDER

The claims for service connection for a back and neck 
disorder are denied as not well grounded.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
